Citation Nr: 1536487	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968, with additional service in the Texas Army National Guard (ARNG).

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right ear hearing loss and denied the other issues currently on appeal.  

The Board notes that the issues of entitlement to service connection for tinnitus and posttraumatic stress disorder (PTSD) were also denied in the January 2010 rating decision and that the Veteran appealed those issues as well.  However, following additional development, the RO granted service connection for PTSD in December 2014 and granted service connection for tinnitus in January 2015.  As the issues on appeal have been granted, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected right ear hearing loss in January 2011.  Subsequently, during his June 2015 hearing, the Veteran indicated that the symptoms of his right ear hearing loss had worsened since that examination as indicated by his use of an ear medication that was          not reported at the last examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's right ear hearing loss, and that it has been over four years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the Veteran's claim for service connection for left ear hearing loss,          a November 2009 examiner provided a negative nexus opinion, noting that the Veteran had normal hearing at separation from service.  However, hearing loss  need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. at 160; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the foregoing, the Board finds that an additional opinion is necessary.

Remand is also necessary for procurement of potentially relevant records.  VA treatment records indicate that in October 2009, September 2010, and September 2013 the Veteran was treated for his bilateral hearing loss and that audiograms were performed.  However, the audiograms are not of record such should be requested on remand.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Additionally, the Veteran testified that he served in the ARNG subsequent to active duty.  Attempts to obtain service treatment records from that reserve service should be made. 

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records with the claims file, including the audiograms conducted in October 2009, September 2010, and September 2013, and all relevant records dating since December 2014.  If the requested records are not available, the Veteran should be notified of such.

2. Request the Veteran's service treatment records for his ARNG service through official sources.  All efforts to obtain such records should be indicated in the claims file.  If the records are unavailable, the file should be annotated to reflect such and the Veteran notified of such. 

3. After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected right ear hearing loss and to obtain an opinion related to his left ear hearing loss.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's hearing loss should be reported.  

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss is related to his service.  In rendering the opinion the examiner should address why the current hearing loss is/is not merely a delayed response to his in-service noise exposure.

Additionally, the examiner should address the significance of the threshold shift in the Veteran's    left ear hearing at 4000 Hertz (-5 on entrance in July 1964 (converted from American Standards Association units to International Standard Organization units) and 5 decibels on entrance into the National Guard in March 1977).

4. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the   appellant and his representative should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




